Case 2:18-cv-09276-DMG-PLA Document 69-1 Filed 04/27/20 Page 1 of 9 Page ID #:1559



 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     WILLIAM C. PEACHEY
 3
     Director, District Court Section
 4   Office of Immigration Litigation
 5   JEFFREY S. ROBINS
     Deputy Director
 6   United States Department of Justice
 7   Civil Division
     Office of Immigration Litigation
 8
     District Court Section
 9   Washington, D.C. 20044
10   Tel.: (202) 616-1246
     Fax: (202) 305-7000
11   Email: jeffrey.robins@usdoj.gov
12   JAMES J. WALKER
     Trial Attorney
13
     Counsel for Federal Agency Defendants
14
15                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
16
17
        CLAUDIA SARAHI RUEDA                 )   Case No. 2:18-cv-9276- DMG-PLA
18
        VIDAL,                               )
19                                           )   FEDERAL AGENCY
20      Plaintiff,                           )   DEFENDANTS’ [PROPOSED]
                                             )   STATEMENT OF
21      v.                                   )   UNCONTROVERTED FACTS AND
22                                           )   CONCLUSIONS OF LAW
                                             )
23      U.S. DEPARTMENT OF                   )   Judge: Hon. Dolly M. Gee
        HOMELAND SECURITY,
24      et al.,                              )   Courtroom: 8C
25                                           )   Hearing: Friday, June 12, 2020
        Defendants.                          )   Time: 9:30am
26                                           )
27
28




                                                                 2:18-cv-9276- DMG-PLA
 Case 2:18-cv-09276-DMG-PLA Document 69-1 Filed 04/27/20 Page 2 of 9 Page ID #:1560




1                  PROPOSED STATEMENT OF UNCONTROVERTED FACTS
2                                   AND CONCLUSIONS OF LAW
3             Federal Agency Defendants provide this statement of facts as taken from the
4    Administrative Record, but aver that a statement of proposed uncontroverted facts is
5    inconsistent with the Court’s role in deciding a summary judgment motion on an agency
6    action. As explained in Federal Agency Defendants’ motion briefing, in the context of a
7    challenge to an agency action, summary judgment is a question of law limited to review
8    of the administrative record, and there are no facts in dispute. Occidental Engineering
9    Co. v. INS, 753 F.2d 766, 769 (9th Cir. 1985). Instead, the agency is the finder-of-fact
10   and the district court functions as an appellate body, deciding only whether, as a matter of
11   law, the agency was permitted to make the decision it made. Id.; Park Hill Sch. Dist. v.
12   Dass, 655 F.3d 762, 768 (8th Cir. 2011); Am. Bioscience, Inc. v. Thompson, 269 F.3d
13   1077, 1083 (D.C. Cir. 2001); Cronin v. U.S. Dep't of Agric., 919 F.2d 439, 443–44 (7th
14   Cir. 1990) (citing Florida Power & Light Co. v. Lorion, 470 U.S. 729, 743–44 (1985)).
15   The following statement of facts is drawn from the Certified Administrative Record
16   (“CAR”), compiled by Federal Agency Defendants and provided to Ms. Rueda on
17   November 1, 2019, which she accepted without dispute.1
18
19             Ms. Rueda was born in Mexico and            CAR 0092 (Declaration of Claudia
20       brought to the United States at the age of six.   Sarahi Rueda Vidal in support of
21                                                         DACA request, June 9, 2017) [CAR
22                                                         92, 0079-80]; id. at 0325 (Notice to
23                                                         Appear, May 18, 2017).
24
25   1
      See ECF No. 57, Joint Report pursuant to Federal Rule of Civil Procedure 26(F) and Local
26   Rule 26-1 (filed Nov. 1, 2019), at 10 (Parties jointly proposed January 3, 2020 as the
27   deadline for the Parties to attempt to resolve any disputes about the administrative record
     among themselves; and January 27, 2020, as the deadline for Plaintiff to file any motion to
28   complete the administrative record, or to seek discovery outside the administrative record).
                                                  1
                                                                        2:18-cv-9276- DMG-PLA
 Case 2:18-cv-09276-DMG-PLA Document 69-1 Filed 04/27/20 Page 3 of 9 Page ID #:1561




1          Ms. Rueda lived with, and was               CAR 0079, 0092.
2    financially dependent on, her parents at the
3    time of the raid on her home and her mother’s
4    arrest on April 24, 2017.
5
6          Ms. Rueda was detained by Border            CAR 0394 (RAG attachment -

7    Patrol (“BP”) officers on May 18, 2017.           EARM report of Border Patrol

8                                                      Narrative).

9          The BP agents issued Ms. Rueda a            CAR 325-26, see supra, Fact #2.
10   Notice to Appear (“NTA”) on May 18, 2017,
11   indicating the Department of Homeland
12   Security’s (“DHS”) intention to begin removal
13   proceedings.
14
15         Ms. Rueda was released from detention       CAR 0079, see supra, Fact #1.
16   on June 9, 2017.
17
           Ms. Rueda filed a DACA request on           CAR 0021-108 (DACA Request).
18
     June 19, 2017.
19
20         In a sworn declaration in support of her    CAR 0079, see supra, Fact #1.
21   DACA request, Ms. Rueda stated that she
22   “learned my mom was being taken into
23   immigration custody. . . . Immediately I
24   contacted groups and lawyers and publicly
25   started calling for Border Patrol to release my
26   mom.”
27
28

                                                2
                                                                     2:18-cv-9276- DMG-PLA
 Case 2:18-cv-09276-DMG-PLA Document 69-1 Filed 04/27/20 Page 4 of 9 Page ID #:1562




1               Ms. Rueda also stated in her declaration:   CAR 0079, see supra, Fact #1; see
2        “In 2012 and in 2015, I was arrested for           also id. at 0107 (DACA Request)
3        participating in civil disobediences in Los        (restating the same), 0153
4        Angeles. They were both part of nonviolent         (Memorandum of the Immigration
5        peaceful protests. The cases against me were       Judge, July 28, 2017), 179 (restating
6        dismissed. In one of them, charges were not        the same).
7        even filed.”
8
9               Between June 29, 2017, and October 19,      CAR 0117-22, 0336-37, 0400-408

10       2017, numerous email communications were           (email correspondence).

11       exchanged between supervisory Border Patrol

12       agents, the USCIS California Service Center

13       (“CSC”) Background Check Unit (“BCU”)—

14       responsible for adjudicating Ms. Rueda’s

15       DACA request, and USCIS HQ Service Center

16       Operations (“SCOPS”)—responsible for

17       consultations with the BCU on certain DACA

18       decisions.2 See.

19              The substance of these communications       CAR 0117-22, 0336-37, 0400-408,
20       focus on Ms. Rueda’s suspected affiliation with see supra, Fact #9.
21       her parents’ Transnational Criminal
22       Organization (“TCO”), and there is no mention
23       of protest activity.
24
25   2
      As in this case, “In instances where an individual is unable to establish he or she warrants
26   a favorable exercise of prosecutorial discretion under this process, and no other checkbox
27   applies except ‘You have not established that you warrant a favorable exercise of
     prosecutorial discretion,’ supervisors must refer the case to HQSCOPS through the normal
28   chain of command.” DACA SOP at 106.
                                                    3
                                                                         2:18-cv-9276- DMG-PLA
 Case 2:18-cv-09276-DMG-PLA Document 69-1 Filed 04/27/20 Page 5 of 9 Page ID #:1563




1          On August 17, 2017, the BCU                   CAR 0123-24 (RAG, August 17,
2    adjudicator submitted a Request for                 2017).
3    Adjudicative Guidance (“RAG”) to SCOPS,
4    explaining the facts of the TCO.
5
6          SCOPS concurred with the adjudicator          CAR 0392 (RAG with HQ Service

7    that Ms. Rueda’s DACA request warranted a           Center Operations (SCOPS)

8    discretionary denial based on her suspected         response).

9    affiliation with the TCO.

10         The SCOPS analysis stated: “Although          CAR 0392, see supra, Fact #12.
11   there is no evidence the requestor has ever been
12   directly involved in her parents’ TCO
13   operation, she has lived with them into
14   adulthood. CBP encountered her at two
15   different stash houses targeted in their
16   investigation. CBP classifies her as an associate
17   to the Rueda TCO by virtue of familial relation
18   in [redacted].”
19
20          On October 4, 2017, the BCU                  CAR 0125-27 (Deconfliction Report
21   adjudicator conducted a routine Deconfliction       and fingerprint check information,
22   check as part of the background check process.      October 4, 2017); see DACA SOP at
23                                                       37.
24
           The Deconfliction report stated:              CAR 0126, see supra, Fact #14.
25
     “According to Dwain Holmes, Supervisory
26
     Border Patrol Agent of San Diego Sector
27
     Prosecution, the subject's parents head a
28
     Transnational Criminal Organization (TCO)
                                                 4
                                                                      2:18-cv-9276- DMG-PLA
 Case 2:18-cv-09276-DMG-PLA Document 69-1 Filed 04/27/20 Page 6 of 9 Page ID #:1564




1        smuggling narcotics across the border with
2        Mexico.”
3
               The report also stated that BP agents had     CAR 0126, see supra, Fact #14.
4
         arrested Ms. Rueda’s parents at a home in Los
5
         Angeles, where they also seized $630,000 and
6
         15 pounds of cocaine.3
7
8              The Deconfliction report also noted that      CAR 0126, see supra, Fact #14.
9        Ms. Rueda “arrived at the scene during the
10       arrest” and that she had listed the address of
11       that home as her residence from January 2,
12       2001 to April 1, 2017 on her DACA request.
13
               Ms. Rueda’s sworn statement stated she        CAR 0092, see supra, Fact #1; see
14
         was still living at the address on the day of the   also id. at 0181 (Respondent Rueda’s
15
         raid, April 24, 2017.                               Brief and Exhibit List in Support of
16
                                                             Custody Redetermination, June 7,
17
                                                             2017)
18
19             The Deconfliction report also stated that, CAR 0126, see supra, Fact #14.
20       on May 18, 2017, BP agents “traveled to Los
21       Angeles, California to search for specific
22       targets associated with the Rueda TCO” and
23       encountered Ms. Rueda at a second house
24       affiliated with the TCO.
25
26
27
     3
      A Border Patrol Narrative report actually describes seizing “15 kilogram-sized packages”
     of cocaine, equivalent to approximately 33 pounds. Id. at 0393. A second Border Patrol
28   Report of Investigation states “33 pounds of cocaine” were seized. Id. at 380.
                                                   5
                                                                         2:18-cv-9276- DMG-PLA
 Case 2:18-cv-09276-DMG-PLA Document 69-1 Filed 04/27/20 Page 7 of 9 Page ID #:1565




1               Lastly, the report stated that “Affiliation   CAR 0126, see supra, Fact #14.
2        with drug trafficking organization is an EPS
3        [Egregious Public Safety] concern under PM
4        602-0050 (11/07/2011) and will affect DACA
5        eligibility.”4
6
7               However, the report concluded that an         CAR 0126, see supra, Fact #14.

8        EPS referral to ICE was not necessary since

9        Ms. Rueda was already in removal

10       proceedings.

11              USCIS denied Ms. Rueda’s DACA                 CAR 0114-15, DACA Denial Notice,
12       request on October 19, 2017, stating “You have October 19, 2017.
13       not established that you warrant a favorable
14       exercise of prosecutorial discretion.”
15
16                                          Conclusions of Law
17
     1.        5 U.S.C. § 701(a)(2) bars review of the decision to deny a DACA request under the
18
     APA. ECF No. 48, Order at 12 n.11, 15-16.
19
     2.        No due process right to a DACA grant exists. Id. at 21-22, referring back to DACA
20
     SOP at 106, DACA Memo at 2; see also id. at 6 (citing Form I-821D Instructions at 11);
21
     id. at 15 n.1 (citing DACA Memo at 3).
22
23
24
25
26   4
      The DACA SOP provides guidance for handling EPS cases pursuant to the USCIS
27   Memorandum: Revised Guidance for the Referral of Cases and Issuance of Notices to
     Appear (NTAs) in Cases Involving Inadmissible and Removable Aliens, (“2011 NTA
28   Memo”), dated Nov. 7, 2011. See DACA SOP at 92-93 and Appendix B.
                                                    6
                                                                          2:18-cv-9276- DMG-PLA
 Case 2:18-cv-09276-DMG-PLA Document 69-1 Filed 04/27/20 Page 8 of 9 Page ID #:1566




1    3.    A DACA request “gives rise to no ‘substantive interest protected by the Due
2    Process Clause.’” Id. at 21 (citing Mendez-Garcia v. Lynch, 840 F.3d 655, 669 (9th Cir.
3    2016)).
4    4.    Thus, a DACA request does not give rise to a “substantial interest in avoiding
5    deportation.” Id.; Mendez-Garcia, 840 F.3d at 669.
6
     5.    District courts lack jurisdiction to hear a challenge that involves the threat of
7
     removal. See Order at 17 (citing 8 U.S.C. § 1252(b)(9); J.E.F.M. v. Lynch, 837 F.3d
8
     1026, 1032 (9th Cir. 2016)).
9
10   6.    Aliens have no “right to family unity” to reside in the United States “simply
     because other members of their family are citizens or lawful permanent residents.” De
11
     Mercado v. Mukasey, 566 F.3d 810, 816 n.5 (9th Cir. 2009).
12
13   7.    “Individual ‘no deferred action’ decisions . . . fall exactly within Section 1252(g)
14   as interpreted by the Court in AADC.” Regents of the Univ. of California v. U.S. Dep’t of
15   Homeland Sec., 908 F.3d 476 (9th Cir. 2018).
16   8.     “[N]o court has held that a parent possesses a constitutionally protected liberty
17   interest in maintaining a relationship with his adult child free from indirect government
18   interference.” Al-Aulaqi v. Obama, 727 F. Supp. 2d 1, 26 (D.D.C. 2010).
19
     9.    To prevail on a First Amendment claim in the context of summary judgment, a
20
     plaintiff must first establish a protected interest and then must show but-for causation.
21
     Hartman v. Moore, 547 U.S. 250, 260 (2006).
22
23   10.   An inference that a defendant had knowledge of plaintiff’s past protected First
     Amendment activity “does not rise to the level of evidence sufficient to survive summary
24
     judgment.” Karam v. City of Burbank, 352 F.3d 1188, 1194 (9th Cir. 2003).
25
26   11.   The timing of an adverse action, “considered without regard to its factual setting, is
27   not enough by itself to justify a grant of summary judgment.” Coszaltzer v. City of Salem,
28   320 F.3d 968 (9th Cir. 2003).

                                               7
                                                                       2:18-cv-9276- DMG-PLA
 Case 2:18-cv-09276-DMG-PLA Document 69-1 Filed 04/27/20 Page 9 of 9 Page ID #:1567




1    12.    “[M]ere allegation and speculation do not create a factual dispute for purposes of
2    summary judgment.” Gilbert v. Finn, 489 F. App’x 184 (9th Cir. 2012).
3    13.   A reviewing court “will not disturb the agency's findings under [the APA’s]
4    deferential standard unless the evidence presented would compel a reasonable finder of
5    fact to reach a contrary result.” Family Inc. v. U.S. Citizenship & Immigration Servs., 469
6    F.3d 1313, 1315 (9th Cir. 2006).
7
8
9
10   DATED: April 28, 2020                        Respectfully Submitted,
11
     JOSEPH H. HUNT                               /s/ James J. Walker
12
     Assistant Attorney General                   JAMES J. WALKER
13                                                Trial Attorney
14   WILLIAM C. PEACHEY                           U.S. Department of Justice
     Director                                     Civil Division
15                                                Office of Immigration Litigation
16   JEFFREY S. ROBINS                            District Court Section
     Deputy Director                              P.O. Box 868, Ben Franklin Station
17
                                                  Washington, D.C. 20044
18                                                Phone: (202) 532-4468
19                                                Fax: (202) 305-7000
                                                  Email: james.walker3@usdoj.gov
20
21                                                Counsel for Federal Agency Defendants
22
23
24
25
26
27
28

                                              8
                                                                     2:18-cv-9276- DMG-PLA
